Citation Nr: 0836044	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from September 1977 to 
December 1998.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims folder shows that further development 
is necessary.  The veteran's service medical records indicate 
that he was treated for back pain on at least four occasions 
between 1990 and 1998.  An entry in July 1998 shows the 
veteran reported a history of low back pain that radiates to 
the left foot, accompanied by weakness.  He also reported 
recurrent back pain at his retirement physical examination in 
July 1998.  Private medical records show that the veteran 
received treatment for low back pain from September 2001 
through December 2004, and he has been diagnosed with 
intravertebral disc disorder, disc degeneration, and 
sciatica.  In an April 2005 VA examination of the veteran's 
spine, he was found to have chronic back pain radiating into 
the left leg, with slight painful motion and some spasm.  The 
examiner opined that the condition is "less likely than not 
is due to" an in service event.  Whether the examiner meant 
to say the condition is or is not related to service is 
unclear.  Further, the examiner did not provide a rationale 
for his opinion as requested.  Therefore, clarification of 
this opinion is required.

The veteran is also seeking service connection for 
sarcoidosis.  Service medical records show that he complained 
of sharp chest pain in service in 1985.  In June 1998, he was 
treated for a dry cough that had been ongoing for two weeks, 
and in October 1998, he reported constant coughing at night.  
X-rays taken aboard ship in September 1998 showed possible 
increased markings in the upper chest, but the films were 
reported to be "of limited technical quality."  The veteran 
reported chest pain at his retirement physical.  Private 
medical records indicate that the veteran has been treated 
for lung symptoms since October 2001.  Letters from R.R., 
M.D., dated in November and December 2004, report that he has 
been diagnosed with sarcoidosis and bronchiectasis.  In his 
March 2006 Substantive Appeal, the veteran states that his 
original symptoms continued for one year from the time of 
onset, and that they recurred after his retirement.  He 
believes he developed sarcoidosis in service but that his 
symptoms were misdiagnosed.  

Thus the evidence shows that the veteran had chest pain, 
persistent coughing, and a possibly abnormal x-ray in 
service, and he was diagnosed with lung disease within a few 
years of separation.  The Board finds that a VA examination 
is required to determine whether his current lung disorders 
are related to his in service symptoms.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for appropriate VA 
examinations to determine the current nature and 
likely etiology of the veteran's lumbosacral 
spine disorder and lung disease.  The claims 
file must be made available to the examiners for 
review in connection with the examinations.  

a.	The examiner should conduct a thorough 
examination of the veteran's spine and 
provide a diagnosis for any pathology 
found.  Based on the examination and review 
of the record, the examiner state whether 
it is at least as likely as not (i.e., 
probability of 50 percent), that any 
currently diagnosed spine disorders was 
incurred in or is otherwise related to 
service.

b.	The examiner should conduct a thorough 
examination of the veteran's lungs and 
provide a diagnosis for any pathology 
found.  Based on the examination and review 
of the record, the examiner state whether 
it is at least as likely as not (i.e., 
probability of 50 percent), that any 
currently diagnosed lung disorders began 
during or were caused by disease or injury 
during service.

A complete rationale should be provided for 
any opinion expressed.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any claim 
remains denied, the RO should issue a 
supplemental statement of the case and afford the 
veteran and his representative an opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


